The election of Samuel Davis, William Webb, and Jonathan Hyde, the members returned from the town of Bath, and who were elected by a general ticket, at one balloting, was controverted by Joshua Wingate, Jr., and others, on the ground, that the town of Bath, on the first day of May, 1809, contained no more than five hundred and sixty-four ratable polls, and therefore, was constitutionally entitled to elect but two representatives for that year.1
The committee on elections, to whom the memorial of the said Wingate and others was referred, at the June session, reported a reference of the subject, to the next session;2 and ordered that the members from Bath should lay before them, at that time, a list of those persons in said town, whom they alleged to be ratable polls; that the said members should also furnish the petitioners with a copy thereof; and that the petB tioners should, within a reasonable time, furnish the said: members with a list of such persons thereon, as they alleged not to be ratable polls; in order, that the committee might determine, at the next session, upon such evidence, as the parties might then produce, in reference to the polls objected to, whether the town of Bath was entitled to three representatives or not.
The reference was agreed to by the house, and in pursuance of the order of the committee, the list and copy required were furnished by the members, and the objectionable names given by the petitioners.
At the January session, depositions were produced before *74the committee, to prove who, on the disputed list, were or were not ratable polls, and the committee, upon a consideration thereof, reported, that the town of Bath contained a sufficient number of ratable polls to entitle it to send three representatives. The report was agreed to.1

 30 J. H. 286.


 30 J. H. 29.


 Same, 123.